Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 8, 10, 13-17, 19-20 are allowable. 
The following is an examiner's statement of reasons for allowance: 
With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, “wherein during a process of forming the conductive layer in the connection through hole through the second opening of the connection through hole, a conductive bonding material is fed into the connection through hole from the second opening of the connection through hole, such that the conductive bonding material is bonded on the inner wall of the connection through hole and the device pins to form the conductive layer, wherein an adhesive film is provided between the at least one device and the substrate and the adhesive film bonds the at least one device to the substrate, and wherein an additional through hole is formed on the adhesive film by using laser melting, plasma cleaning, or a chemical solvent through the second opening of the connection through hole, the connection through hole is engaged with the corresponding device pin through the additional through hole, and the conductive layer extends into the additional through hole.” in the combination required by the claim.



Claims 3-5, 8, 10, 13, 14, 16, 17, 19 and 20 is allowed by virtue of their dependency on the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891